DETAILED ACTION
This is a non-final Office Action on the merits.  Claims 1-13 are currently pending and are addressed below.
Information Disclosure Statement
The information disclosure statement (IDS) submitted are being considered by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 


Examiner's Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180120859 (“Eagelberg”) in further view of US 20170168503 (“Amla”).

As per claim 1 Eagelberg discloses a travel control apparatus of a self-driving vehicle with a driving part for traveling, comprising [¶ 5, Fig. 11]: 
a vehicle detector configured to detect another vehicle around the self-driving vehicle [¶ 6, Fig. 9 Analyze… Identify a target vehicle]; and 
[¶ 49 processor]:
generating an action plan so as to follow (travel behind) the other vehicle detected by the vehicle detector as a target vehicle [¶ 50 coordination of navigation of the host vehicle… with target vehicles, ¶ 143 determine snail trail of leading vehicle (vehicle follows if determines they are going the same direction/not exiting)]; and
controlling the driving part in accordance with the action plan generated in the generating so as to follow (travel behind) the target vehicle, and wherein the microprocessor is configured to perform the generating including [¶ 139 causing one or more navigational responses based on a vehicle path, ¶ 208 determines if lead vehicle in same lane is changing lanes (if not changing, host vehicle is following behind)]: 
recognizing a size class of the other vehicle detected by the vehicle detector [¶ 128 based on classification criteria… properties may include object shape, dimensions]; 
determining whether the other vehicle satisfies a condition that a degree of a difference of the size class of the other vehicle recognized in the recognizing from a size class of the self-driving vehicle is equal to or less than a predetermined degree [¶ 129 determine whether objects in the set of candidate objects represent vehicles/… (e.g., size, position relative to vehicle)]; and 
designating the other vehicle determined to satisfy the condition in the determining as the target vehicle [¶ 143 determined vehicle is designated as leading (target) vehicle for further processing navigational responses].
Eagelberg discloses a system with a host vehicle that follows behinds a target vehicle and determines a navigational response based on the leading (target) vehicle. Although the host 
Amla discloses following a target vehicle [abstract, a follow vehicle, ¶ 8 (electronic “tow”)].
It would have been obvious to one of ordinary skill in the art before the effective filing date the invention was made to modify Eagelberg with the teachings of Amla for purposes of using autonomous vehicle control to utilize other vehicles in a similar travel path for data and guidance to minimize resources required by the AV and further streamline AV travel in a safer more convenient manner. 

As per claim 7 Eagelberg discloses a travel control apparatus of a self-driving vehicle with a driving part for traveling, comprising [¶ 5, Fig. 11]:
a vehicle detector configured to detect another vehicle around the self-driving vehicle [¶ 6, Fig. 9 Analyze… Identify a target vehicle]; and
an electric control unit having a microprocessor and a memory, wherein the microprocessor is configured to function as [¶ 49 processor]:
an action plan generation unit configured to generate an action plan so as to follow (travel behind) the other vehicle detected by the vehicle detector as a target vehicle [¶ 50 coordination of navigation of the host vehicle… with target vehicles, ¶ 143 determine snail trail of leading vehicle (vehicle follows if determines they are going the same direction/not exiting)]; and
a driving control unit configured to control the driving part in accordance with the action plan generated by the action plan generation unit so as to follow (travel behind) the target [¶ 139 causing one or more navigational responses based on a vehicle path, ¶ 208 determines if lead vehicle in same lane is changing lanes (if not changing, host vehicle is following behind)]:
a recognition unit configured to recognize a size class of the other vehicle detected by the vehicle detector [¶ 128 based on classification criteria… properties may include object shape, dimensions];
a vehicle size class determination unit configured to determine whether the other vehicle satisfies a condition that a degree of a difference of the size class of the other vehicle recognized by the recognition unit from a size class of the self-driving vehicle is equal to or less than a predetermined degree [¶ 129 determine whether objects in the set of candidate objects represent vehicles/… (e.g., size, position relative to vehicle), (determines if vehicle, then if leading, becomes target vehicles for navigation response)]; and 
a designation unit configured to designate the other vehicle determined to satisfy the condition by the vehicle size class determination unit as the target vehicle [¶ 143 determined vehicle is designated as leading (target) vehicle for further processing navigational responses].
Eagelberg discloses a system with a host vehicle that follows behinds a target vehicle and determines a navigational response based on the leading (target) vehicle. Although the host vehicle follows behind, Eagelberg is not explicit to following the target vehicle as an action plan per se. 
Amla discloses following a target vehicle [abstract, a follow vehicle, ¶ 8 (electronic “tow”)].


As per claim 13 Eagelberg discloses a travel control method of a self-driving vehicle with a driving part for traveling, comprising [¶ 5, Fig. 11]: 
detecting another vehicle around the self-driving vehicle [¶ 6, Fig. 9 Analyze… Identify a target vehicle];
generating an action plan so as to follow (travel behind) the other vehicle detected in the detecting as a target vehicle [¶ 50 coordination of navigation of the host vehicle… with target vehicles, ¶ 143 determine snail trail of leading vehicle (vehicle follows if determines they are going the same direction/not exiting)]; and 
controlling the driving part in accordance with the action plan generated in the generating so as to follow (travel behind) the target vehicle, wherein the generating includes[¶ 139 causing one or more navigational responses based on a vehicle path, ¶ 208 determines if lead vehicle in same lane is changing lanes (if not changing, host vehicle is following behind)]: 
recognizing a size class of the other vehicle detected in the detecting [¶ 128 based on classification criteria… properties may include object shape, dimensions];
determining whether the other vehicle satisfies a condition that a degree of a difference of the size class of the other vehicle recognized in the recognizing from a size class of the self-driving vehicle is equal to or less than a predetermined degree; and designating the other vehicle [¶ 129 determine whether objects in the set of candidate objects represent vehicles/… (e.g., size, position relative to vehicle)].
Eagelberg discloses a system with a host vehicle that follows behinds a target vehicle and determines a navigational response based on the leading (target) vehicle. Although the host vehicle follows behind, Eagelberg is not explicit to following the target vehicle as an action plan per se. 
Amla discloses following a target vehicle [abstract, a follow vehicle, ¶ 8 (electronic “tow”)].
It would have been obvious to one of ordinary skill in the art before the effective filing date the invention was made to modify Eagelberg with the teachings of Amla for purposes of using autonomous vehicle control to utilize other vehicles in a similar travel path for data and guidance to minimize resources required by the AV and further streamline AV travel in a safer more convenient manner. 

As per claims 2 and 8 Eagelberg discloses the microprocessor is further configured to use driver intervention when data is not sufficient for AV control when the vehicle follows behind the target vehicle designated in the designating [¶ 103 take action without human intervention] however Amla discloses wherein to perform switching a driving automation level to a first driving automation level involving a driver responsibility to monitor surroundings during traveling or a second driving automation level not involving the driver responsibility to monitor the surroundings during traveling, and the switching including switching the driving automation level from the first driving automation level to the second driving automation level [¶ 40 manual controls or establish link for electronic towing to a target lead vehicle, Fig. 7 start-establish link].
It would have been obvious to one of ordinary skill in the art before the effective filing date the invention was made to modify Eagelberg with the teachings of Amla for purposes of using autonomous vehicle control to utilize other vehicles in a similar travel path for data and guidance to minimize resources required by the AV and further streamline AV travel in a safer more convenient manner. 
As per claim claims 3 and 9 Eagelberg discloses further wherein the microprocessor is further configured to perform determining whether a vehicle speed of the other vehicle detected by the vehicle detector is faster than a vehicle speed of the self-driving vehicle [¶ 130 such measurements may include, for example, position, velocity, and acceleration values (relative to vehicle)], 
the driving part includes a drive power source and a transmission disposed in a power transmission path between the drive power source and drive wheels [Fig. 2A (vehicle is understood to have a drive source and transmission to converting drive source; this is further understood as this application makes no mention of a hybrid/electric vehicle], and 
the microprocessor is configured to perform the controlling including controlling a speed ratio of the transmission in accordance with a result of the determining [¶ 126 navigational response include… change in acceleration].
As per claims 5 and 11 Eagelberg discloses further wherein the microprocessor configured to perform when the self-driving vehicle is movable behind the other vehicle determined to satisfy the condition in the determining, the designating including designating the other vehicle as the target vehicle [¶ 143 navigational response based on position, velocity (e.g. direction and speed), and /or acceleration of leading vehicle, Fig. 11 (leading vehicle is in same lane becomes target vehicle, navigational response based on leading vehicle)].
As per claims 6 and 12 Eagelberg discloses further wherein the microprocessor is configured to perform the recognizing including recognizing the size class of the other vehicle based on a height and width (size and dimensions) of the other vehicle detected by the vehicle detector, and the degree of the difference is defined by differences between a height and width of the self-driving vehicle stored in the memory and the height and width of the other vehicle detected by the vehicle detector [¶ 128 based on classification criteria… associated with object types stored in a database, properties include shape, dimensions (relative to the vehicle), ¶ 129 size and position relative to the vehicle].

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180120859 (“Eagelberg”) view of US 20170168503 (“Amla”) in further view of US 201890354514 (“John”).

As per claims 4 and 10 Eagelberg in view of Amla is silent to however John discloses further wherein the transmission is a stepped transmission, and the microprocessor is configured to perform the controlling including downshifting the transmission when it is determined in the determining that the vehicle speed of the other vehicle is faster than the vehicle speed of the self-driving vehicle, and keeping a shift stage of the transmission or downshifting the transmission when it is determined in the determining that the vehicle speed of the other vehicle is equal to or slower than the vehicle speed of the self-driving vehicle [¶ 12 downshifts accordingly to 
It would have been obvious to one of ordinary skill in the art before the effective filing date the invention was made to modify Eagelberg in view of Amla with the teachings of John to enhance autonomous following techniques to better mitigate avoidance of collisions with a lead vehicle by maintaining a safe distance and steer control that avoids any collisions.


	Additional Art to Consider
Application Pub. No. 20180284803, ECU Autonomous vehicles including ECU , (“Lee”), further includes a system that uses following techniques of a target vehicle. The system further requires width dimensions of target data to help differentiate between false reading of the target car vs exhaust interference. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL A CASTRO whose telephone number is (571)272-4836.  The examiner can normally be reached on 10-6pm on campus.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAUL A. CASTRO
Examiner
Art Unit 3662



/P.A.C/            Examiner, Art Unit 3662                                                                                                                                                                                            


/TUAN C TO/Primary Examiner, Art Unit 3662